         Case 5:17-cr-00239-D Document 282 Filed 09/12/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
      Plaintiff,                               )
                                               )
v.                                             )      Case No. CR-17-239-D
                                               )
JERRY DRAKE VARNELL,                           )
                                               )
      Defendant.                               )

                                       ORDER

      Before the Court is the parties’ Joint Motion for Extension of Time to submit

sentencing memoranda [Doc. No. 281]. For good cause shown, the Motion is GRANTED.

Accordingly, all sentencing memoranda must be filed within 14 days of the Court’s ruling

on Defendant’s Pro Se Motion to Remove Counsel [Doc. No. 277].

      IT IS SO ORDERED this 12th day of September 2019.
